Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 12/28/2020:
Claims 1-20 have been examined.
Claims 1 and 8 have been amended by Applicant.
Claim 15 has been further amended by Examiner.
Claims 1-20 have been allowed.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Kevin Hawkes (Reg. No.: 75,607) in a telephone interview and in the following electronic communication on 01/05/2021. The application has been amended as follows: 
In the claims: 

15.	(Currently Amended) A method for controlling transportation spaces comprising:
submitting, through a telecommunication channel, from a planning module, to a routing module, a trip request comprising a starting location and a destination location, wherein the planning module is configured to receive the trip request from an autonomous vehicle;
generating, using the routing module, a map of transportation spaces, each of the transportation spaces mapped in a three-dimensional coordinate system;
transmitting, through the telecommunication channel, from a plurality of traffic sensors to the routing module and to a pricing module, data associated with real time traffic;
generating, using the routing module, one or more routes to the destination location;
transport on the one or more routes; 
transmitting, through the telecommunication channel, to the routing module, from the pricing module, the one or more prices corresponding to the one or more routes; 
transmitting, through the telecommunication channel, to a settlement module, from a movement module, an actual movement of the autonomous vehicle;
verifying the actual movement of the autonomous vehicle with the one or more routes using a settlement module; and
handling a payment transaction for the one or more prices using the settlement module.
	

Response to Amendment
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments and arguments in remarks from 12/28/2020 along with the Examiner’s amendment presented above in the instant office action have overcome the 112(a) or 112 1st paragraph rejections to claims 1, 8 and 15 from the previous Office Action.
2.	Applicant’s amendments and arguments in remarks from 12/28/2020 along with the Examiner’s amendment presented above in the instant office action have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-20 from the previous Office Action.


ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is Chan (Pub. No.: US 2016/0117931A1) taken either individually or in combination with other prior art of Bier (Pub. No.: US 2017/0192437A1), Stenneth (Pub. No.: US 2015/0346718A1), Fritsch (Pub. No.: US 2016/0171316A1) and Sweeney (Pub. No.: US 2018/03269976A1), who describe a system and method for management of airspace for unmanned aircraft; the system and method that comprises administration of 

In performing additional search in response to amended claims and arguments in remarks from 12/28/2020, the examiner was able to find the closest prior art of record, which is Haque (Pub. No.: US 2019/0204838A1) taken either individually or in combination with other prior art of Chan (Pub. No.: US 2016/0117929A1), Chan (Pub. No.: US 2016/0117933A1), Smith (US Pat. No.: 9773418B1), who describe a method that includes receiving a sequence of location points and motion data associated with a mobile computing device; the method that further includes generating, based on the motion data, a motion-data trace of a path and calculating, for each location point, a distance between the location point and a point on the motion-data trace of the path; the method that further includes determining that the distance associated with at least one location point exceeds a threshold distance; the method that further includes generating an estimated path traveled by the mobile computing device using (1) the point on the motion-data trace of the path used for calculating the distance associated with each of the at least one location point and (2) the received location point for each of the sequence of location points whose associated distance is at or within the threshold distance.

In regards to claims 1-20, Chan (Pub. No.: US 2016/0117931A1) and Haque (Pub. No.: US 2019/0204838A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s):
generating, using the data associated with the real time traffic, the plurality of restrictions on the map of transportation spaces, the starting location, and the destination location, one or more routes to the destination location;
. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662